

117 HR 3195 IH: Ending Sanctuary Cities Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3195IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Grothman (for himself, Mr. Weber of Texas, Mr. Allen, Mr. Johnson of Ohio, Mr. Steube, Mrs. Lesko, Mr. Long, Mr. Joyce of Pennsylvania, Mrs. Miller of Illinois, and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make any city or county that has in effect any law or ordinance that is in violation of Federal immigration law ineligible for any Federal grant, and for other purposes.1.Short titleThis Act may be cited as the Ending Sanctuary Cities Act of 2021.2.Ineligibility for Federal grants of certain jurisdictions that violate the immigration laws(a)Ineligible jurisdictionsA State or unit of local government is an ineligible jurisdiction for purposes of this section if that State or unit of local government—(1)violates section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373);(2)otherwise restricts compliance with a detainer issued by the Secretary of Homeland Security; or(3)has any law or policy in effect that violates the immigration laws.(b)Annual determination of ineligible jurisdictionsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall make a determination as to whether each State or unit of local government is an ineligible jurisdiction under subsection (a) and submit such determinations to Congress.(c)Prohibition on Federal financial assistanceA State or unit of local government that is determined to be an ineligible jurisdiction may not receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) for the fiscal year following any fiscal year in which the Secretary of Homeland Security determines that the State or unit of local government is an ineligible jurisdiction under subsection (b).3.Limitation on liability for compliance with detainerA State or unit of local government, and any law enforcement officer of such State or unit of local government, acting in compliance with a detainer issued by the Secretary of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining liability, and immunity from suit, in any civil action brought by the alien under Federal or State law.4.Workplace protections for law enforcementSection 15(a) of the Fair Labor Standards Act (29 U.S.C. 215(a)) is amended—(1)in paragraph (5), by striking the period at the end and inserting ; and; and(2) by adding at the end the following:(6)in the case of a State or unit of local government, to discharge or in any other manner discriminate against any law enforcement officer of that State or unit of local government because such law enforcement officer has taken any action to comply with a detainer (as such term is defined in section 5 of the Ending Sanctuary Cities Act of 2021) issued by the Secretary of Homeland Security..5.DefinitionsIn this Act:(1)The term detainer means any order or request by the Secretary of Homeland Security—(A)to temporarily hold an alien in custody until such alien may be taken into Federal custody;(B)to transport an alien for transfer to Federal custody; or(C)to notify the Secretary prior to the release of an alien from State or local custody.(2)The term immigration laws has the meaning given such term in section 101 of the Immigration and Nationality Act.(3)The term unit of local government has the meaning given such term under section 901(a)(3) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791(a)(3)).